DETAILED ACTION
The Amendment filed 10/12/22 has been entered.  The application was originally filed 03/13/20 and does not claim priority to an earlier filing date.  This is a Final Action in response to an amendment subsequent to a First Action Interview, which is part of the FAI Pilot Program.  Claims 1-14 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-14 are rejected because the limitation “to from the carbon/carbon composite…” contains a typographical error.  See claim 8, lines 14-15.
Claims 10-11 are further rejected because claim 10 recites “the open pores” but this term lacks sufficient antecedent basis.  See claim 10, line 1. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

La Forest in view of Lin
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over La Forest et al. (U.S. Patent No. 8,268,207) in view of Lin et al. (U.S. Patent Pub. No. 2008/0025906).  La Forest is direct to densification of C-C composites with pitches followed by CVI/CVD.  See Title.  Lin is directed to a method for preparing a carbon/carbon composite.  See Title. 
Claim 1: La Forest discloses a method of pitch infiltration of a densified preform, the method comprising: disposing a pitch on a densified preform surface of the densified preform [col. 2, lines 58-60], wherein the pitch is a mesophase pitch [col. 2, lines 63-67], heating the pitch [col. 2, lines 61-62; col. 3, lines 11-16] and making the pitch into an anisotropic network structure [col. 5, lines 1-8]; guiding the pitch through the densified preform in a predetermined direction  [col. 2, lines 63-67]; managing a crystal size of the pitch [col. 3, lines 42-53]; aligning the pitch in a predetermined orientation [col. 3, lines 24-39 (matrix)]; stabilizing the pitch into a pitch-based carbon of a composite [col. 3, lines 1-4]; and carbonizing the composite and further managing the crystal size of the pitch-based carbon in the composite [col. 3, lines 5-10] to form a carbon/carbon brake disk [see Abstract]. 
While La Forest discusses varying porosity in the densified preform due to carbonizing, it does not discuss the specific percentage values before and after.  See col. 3, lines 7-10.  Lin discloses a pitch filtration method forming a carbon/carbon composite with a densified preform comprising a first open porosity between 8% and 15% and carbonizing the preform to have a second open porosity of less than 5%.  See para. 0120 (multi-step densification and carbonization results in a porosity reduction from 10-12% down to 2-3%).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include these porosity percentages because it is merely a design choice, with no specific criticality in these values.  Lin discusses that a variety of porosities can be used originally and that the various densification steps result in a correspondingly reduced porosity, all being options to consider.  See para. 0102 (Table 3-1). 
Claim 2: La Forest discloses heating the pitch includes heating the pitch between 200 ⁰F (93 ⁰C) and 700 ⁰F (371 ⁰C).  See col. 3, lines 1-4. 
Claim 3: La Forest discloses at least partially filling an open pore of the densified preform with the pitch.  See col. 2, lines 63-67.  The claimed reasons for doing so are not afforded patentable weight.
Claim 4: La Forest discloses that managing the crystal size further comprises monitoring the crystal size and reducing a composite heat treatment temperature in response to the crystal size reaching a predetermined crystal size.   See col. 3, lines 41-54.  The recited range of the thermal conductivity ratio would be obvious to one skilled in the art because it is a design choice, aside from the fact that the axes may be selected accordingly such that the ratio range is always met.
Claim 5: La Forest discloses that the densified preform surface is at least one of an outer diameter surface, an inner diameter surface, and an axial surface to cover the active sites located at fiber and matrix interfaces.  See col. 3, lines 7-10. 
Claim 6: La Forest discloses stabilizing the pitch further comprises exposing the pitch and the densified preform to at least one of air and nitrogen at a fixed temperature between 150 ⁰F (66 ⁰C) and 700 ⁰F (220 ⁰C) for at least one of oxidative stabilization and thermal stabilization.  See col. 3, lines 1-4. 
Claim 7: La Forest discloses heating the densified preform and the pitch after stabilizing the pitch by exposing the pitch and the densified preform to at least one of air and nitrogen at a fixed temperature between 150 ⁰F (66 ⁰C) and 700 ⁰F (220 ⁰C).  See col. 3, lines 1-4. 
Claim 8: La Forest discloses a method of manufacturing a carbon/carbon brake disk comprising: forming a fibrous network from an oxidized carbon fiber precursor; carbonizing the oxidized carbon fiber precursor by heating the oxidized carbon fiber precursor at 1400-2800 ⁰C to form a carbon fiber preform [col. 2 lines 61-62]; infiltrating the carbon fiber preform with carbon using chemical vapor infiltration or deposition (CVI/CVD) processing to increase a density of the carbon fiber preform to form a densified preform [col. 2, lines 20-23]; infiltrating the densified preform with pitch by heating the pitch [col. 2, lines 63-67] and making the pitch into an anisotropic network structure [col. 5, lines 1-8] and guiding the pitch through an open porosity of the densified preform in a predetermined direction [col. 3, lines 24-39 (matrix)]; managing a crystal size of the pitch [col. 3, lines 42-54]; stabilizing the pitch [col. 3, lines 1-3]; and carbonizing the densified preform with stabilized pitch after stabilizing [col. 3, lines 5-13] to form the carbon/carbon brake disk [see Abstract]. 
While La Forest discusses varying porosity in the densified preform due to carbonizing, it does not discuss the specific percentage values before and after.  See col. 3, lines 7-10.  Lin discloses a pitch filtration method forming a carbon/carbon composite with a densified preform comprising a first open porosity between 8% and 15% and carbonizing the preform to have a second open porosity of less than 5%.  See para. 0120 (multi-step densification and carbonization results in a porosity reduction from 10-12% down to 2-3%).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include these porosity percentages because it is merely a design choice, with no specific criticality in these values.  Lin discusses that a variety of porosities can be used originally and that the various densification steps result in a correspondingly reduced porosity, all being options to consider.  See para. 0102 (Table 3-1). 
Claim 9: La Forest discloses aligning the pitch in a predetermined orientation within the open porosity.  See col. 3, lines 24-39 (matrix)]; note: limitation may be broadly construed. 
Claim 10: La Forest discloses at least partially filling the open pores of the densified preform with the pitch.  See col. 2, lines 63-67.  The claimed reasons for doing so are not afforded patentable weight.
Claim 11: La Forest discloses that managing the crystal size further comprises monitoring the crystal size and reducing a temperature in response to the crystal size reaching a predetermined crystal size.  See col. 3, lines 41-54.  
Claim 12: La Forest discloses at least partially filling the open porosity with the pitch.  See col. 2, lines 63-67.  The claimed reasons for doing so are not afforded patentable weight.
Claim 13: La Forest discloses that stabilizing the pitch further comprises exposing the pitch and the densified preform to at least one of air and nitrogen at a fixed temperature between 150 °F (66 °C) and 700 °F (220 °C) for at least one of oxidative stabilization and thermal stabilization.  See col. 3, lines 1-4.
Claim 14: La Forest discloses that heating the densified preform and the pitch further comprises exposing the pitch and the densified preform to at least one of air and nitrogen at a fixed temperature between 150 °F (66 °C) and 700 °F (371 °C).  See col. 3, lines 1-4.


Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
The First action interview – office action dated 08/12/22 details how the current claim language would be rejected, yet Applicant puzzlingly makes the incorrect conclusory statement that “Applicant and Examiner agreed that independent claims 1 and 8 overcome the cited references.”  See Remarks, page 6.  Applicant has failed to address the Lin reference, which was discussed and subsequently detailed in the Interview Summary, and discloses the newly added limitations. 
For the foregoing reasons, all pending claims remain rejected as detailed above. 
The Examiner also respectfully asks that in future correspondence I am referred to with the pronouns --he/him-- rather than “her.”  Thanks in advance. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657